Statement by the President
Ladies and gentlemen, I am saddened and dismayed to have to inform you today that, last weekend, more than 300 people were drowned when a number of refugee boats went down in the Mediterranean off the coast of Libya. These boats were carrying people from North and sub-Saharan Africa. Some of the refugees were rescued by the Egyptian and Libyan authorities, and some bodies have been recovered, but hundreds of people are still missing. I would like, on behalf of the European Parliament, to say how deeply shocked and saddened we are by this event.
Over the last two years, the European Union has been experiencing an increase in immigration via the Mediterranean, and the economic crisis means that we can expect to see significantly more people fleeing poverty in Africa.
The large numbers of refugees that tragically lose their lives when attempting to reach the European Union threaten to turn the Mediterranean into a huge open-air graveyard; it is up to us to find solutions to put an end to these tragedies.
I would ask you now to observe a minute's silence in memory of the dead.
(The House rose and observed a minute's silence)
Thank you.